Citation Nr: 0938070	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1961 to June 1965.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that awarded service 
connection for bilateral hearing loss, rated 0 percent, 
effective December 30, 2004.     


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran had hearing acuity worse than Level II in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2006 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating 
and readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond/supplement the record.  It is not 
alleged that notice in this matter was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  He was 
afforded a VA examination in August 2005 and has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B. Factual  Background

On December 2003 private audiometry, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
25
40
LEFT
40
40
40
45
60
Speech recognition scores were not reported. 

March 2004 through February 2005 VA outpatient treatment 
records include a report of a December 2004 audiological 
evaluation for the Veteran's complaints of trouble hearing 
loss in each ear.  Puretone thresholds were not reported.  
The diagnosis was:  "[m]oderate rising to mild sensorineural 
hearing loss 250-8KHz", right ear and "[m]ild to severe 
sensorineural hearing loss 250-8KHz", left ear.  It was 
noted that the Veteran did not qualify for hearing aids.     

On August 2005 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
35
40
50
LEFT
45
45
45
50
65

The average puretone thresholds were 43 decibels, right ear 
and 51 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 88 
percent in the left ear.  It was noted that the Veteran had 
difficulty with conversation, and recommended that he be 
evaluated for hearing aids.

C. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. §  4.1.  The appropriate 
evaluation for hearing impairment is determined under the 
criteria found in 38 C.F.R. §§ 4.85, 4.86. 

To evaluate the degree of disability from service-connected 
defective hearing Table VI is used to determine a Roman 
numeral designation (I through XI), based on test results 
consisting of puretone thresholds and Maryland CNC test 
speech discrimination scores.  The numeric designations are 
then applied to Table VII to determine the appropriate rating 
for hearing impairment.  Where there is an exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. § 
4.86) the rating may be based solely on puretone threshold 
testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  Here, the 0 percent rating assigned 
for the Veteran's bilateral hearing loss encompasses the 
greatest level of hearing impairment shown at any time during 
the appeal period, and staged ratings are not warranted.

Under governing regulation, testing of hearing loss 
disability for VA rating purposes must meet specific 
requirements (to include speech discrimination testing in a 
controlled setting using a Maryland CNC word list).  The 
December 2003 private audiometry is not shown to have been in 
accordance with the governing regulation (and furthermore 
does not show hearing acuity during the appeal period). 
Consequently, it may not be considered in rating the 
Veteran's hearing loss disability. [Notably, it appears to 
show better hearing acuity than found on VA examination.]

The only audiometry record suitable for rating purposes is 
that on August 2005 VA examination.  [The Board notes that 
the examination was adequate; the examiner commented 
regarding the functional impairment that was related to the 
hearing loss, and suggested evaluating for hearing aids.]  
The average puretone thresholds were 43 decibels for the 
right ear and 51 decibels for the left ear, and speech 
recognition scores were 84 percent for the right ear and 88 
percent for the left ear.  Under Table VI, such hearing 
acuity constitutes Level II hearing in each ear.  Under Table 
VII, such hearing acuity warrants a 0 percent rating.  No 
certified audiometry shows an exceptional pattern of hearing 
that would warrant rating the disability under the alternate 
criteria in Table VIA.  See Lendenmann, 3 Vet. App. at 349.

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to hearing loss that are 
not encompassed by the rating assigned.  Therefore, the 
schedular criteria are not inadequate.  Furthermore, the 
disability picture presented by the bilateral hearing loss is 
not shown to be exceptional; frequent hospitalizations, 
marked interference with employment, or any factors of such 
gravity are not shown  Accordingly, referral for 
extraschedular consideration is not warranted. 38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim; 
accordingly, it must be denied.


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


